Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the Prior Art does not teach a first traction motor coupled to the energy storage system; a second traction motor coupled to the energy storage system; an internal combustion engine; 
a transmission device coupled to the first traction motor and the internal combustion engine, the transmission device comprising an arrangement of planetary gears; a gear assembly coupled between the second traction motor and the transmission device such that the output of the second traction motor bypasses the transmission device; and 
a control system configured to selectively: operate the first traction motor and second traction motor to drive the vehicle through the transmission device and gear assembly, respectively; and operate the internal combustion engine and the first traction motor in a recharging mode, and operate the second traction motor to drive the vehicle through the gear assembly; and operate the second traction motor as a generator.
With respect to claim 9, the Prior Art does not teach a first traction drive system coupled to the energy storage system, the first traction drive system comprising a first inverter coupled to a first AC motor; a second traction drive system coupled to the energy storage system, the second traction drive system comprising a second inverter coupled to a second AC motor; an internal combustion engine; 
a transmission device coupled to the first traction drive system and the internal combustion engine, the transmission device comprising an arrangement of planetary gears; a gear assembly coupled between the second traction drive system and the transmission device such that the output of the second traction motor bypasses the transmission device; and 
a control system configured to selectively: operate the first traction drive system and second traction drive system to drive the vehicle through the transmission device and gear assembly, respectively; operate the internal combustion engine and the first traction drive system in a recharging mode, and operate the second traction drive system to drive the vehicle through the gear assembly; and operate the second traction drive system to generate electric power.
With respect to claim 16, the Prior Art does not teach a first electric motor coupled to the energy storage system; a second electric motor coupled to the energy storage system; an internal combustion engine; 
a transmission device coupled to the first electric motor and the internal combustion engine, the transmission device comprising an arrangement of planetary gears; a gear assembly coupled between the second electric motor and the transmission device such that the output of the second electric motor bypasses the transmission device; and 
a control system configured to selectively: operate the first electric motor and second electric motor to drive the vehicle through the transmission device and gear assembly, respectively; operate the internal combustion engine and the first electric motor in a recharging mode, and operate the second electric motor to drive the vehicle through the gear assembly; and operate the second electric motor as a generator.
	Claims 1-20 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK DAVID GLASS whose telephone number is (571)272-8395. The examiner can normally be reached Mon-Fri_8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICK D GLASS/Primary Examiner, Art Unit 2846